Citation Nr: 0205073	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  00-14 353A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to 
warrant reopening a claim of entitlement to service 
connection for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
January 1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied entitlement to service 
connection for PTSD. 


FINDINGS OF FACT

1.  In an unappealed rating decision dated December 12, 1986, 
the RO denied the veteran entitlement to service connection 
for PTSD.

2.  That evidence associated with the claims file subsequent 
to the December 1986 decision which is neither cumulative nor 
redundant, bears directly and substantially upon the specific 
matter under consideration, and by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered to decide fairly the merits of the claim.

3.  The veteran does not have PTSD linked to military 
service.


CONCLUSIONS OF LAW

1.  The December 12, 1986 rating decision which denied 
entitlement to service connection for PTSD is final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 3.104(a) (2001). 

2.  New and material evidence to reopen the claim for service 
connection for PTSD has been submitted.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (2001).

3.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1154, 5102, 5103, 5103A, 5107(a) 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2001); see also new regulations at 66 
Fed. Reg. 45630-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an unappealed rating determination from December 12, 1986, 
the RO denied entitlement to service connection for PTSD, as 
the evidence failed to demonstrate PTSD in service or that 
the veteran then manifested PTSD.  Inasmuch as the veteran 
did not perfect a timely appeal, the RO's decision is final.  
38 U.S.C.A. § 7105. 

Pursuant to 38 U.S.C.A. § 5108 the veteran's claim may be 
reopened if new and material evidence has been presented.  
Once such evidence has been presented, the Board must review 
all evidence submitted since the claim was finally disallowed 
on any basis.  See Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  If the Board's decision is favorable to the veteran, 
his claim must be reopened and decided on the merits.  See 
Glynn v. Brown, 6 Vet. App. 523, 528-29 (1994). 

The Veterans Claims Assistance Act of 2000 was recently 
enacted.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2001) (VCAA).  This new legislation provides among other 
things for notice and assistance to claimants under certain 
circumstances.  See also new regulations at 66 Fed. Reg. 
45630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159), promulgated pursuant to the enabling 
statute.  The Board finds notes that that while this law was 
enacted during the pendency of this appeal, it was considered 
by the RO.  Thus, there is no prejudice to the veteran in 
proceeding with this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

The VCAA essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It bears emphasis, however, that the VA shall not 
reopen a claim that has been previously disallowed except 
when new and material evidence has been presented.

Nevertheless, the issue of new and material evidence must be 
addressed in the first instance by the Board because it goes 
to the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If 
the Board were to adjudicate the claim on the merits without 
resolving the new and material evidence issue, its actions 
would violate its statutory mandate set forth in 38 U.S.C.A. 
§§ 7104(b) and 5108.  

If the Board finds that no such evidence has been offered, 
that is where the analysis must end, and what the RO may have 
determined in this regard is irrelevant.  Id.  Further 
analysis, beyond the evaluation of whether the evidence 
submitted in the effort to reopen is new and material, is 
neither required nor permitted.  Id. at 1384.  Any finding 
entered when new and material evidence has not been submitted 
"is a legal nullity."  Butler v. Brown, 9 Vet. App. 167, 171 
(1996) (applying an identical analysis to claims previously 
and finally denied, whether by the Board or by the RO).  

The Board additionally observes that the RO has not 
determined initially whether the evidence submitted is 
"new" and "material," as defined by 38 C.F.R. § 3.156.  
Notwithstanding, regardless of whether or not the RO might 
determine that new and material evidence has been received, 
the Board would not be bound by that determination.  It would 
remain the Board's function to review the RO's new and 
material determination.  See generally Barnett.  Since, for 
the reasons outlined in this decision the Board finds that 
new and material evidence has been received, no purpose would 
be served by remanding the case to the RO for a preliminary 
finding on the new and material evidence question.  Sanchez 
v. Derwinski, 2 Vet. App. 330, 333 (1992)(error is harmless 
if it does not change the resolution of appellant's claim).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001). 

The evidence of record at the time of the December 1986 
rating determination consisted of the veteran's service 
medical records which included, inter alia, a psychiatric 
evaluation in November 1968, which only produced a diagnosis 
of personality disorder.  Another examination in January 1969 
produced a diagnosis of schizoid personality.  In conjunction 
with his claim for PTSD in 1986, the veteran was afforded a 
thorough psychiatric evaluation in July 1986 by a VA 
physician, who noted the veteran's numerous disciplinary 
problems and confinements in service.  After a thorough 
review of the veteran's service medical records and military 
records, an addendum was prepared by that physician in which 
it was concluded that "[a]ll material points to a mixed 
personality disorder."  Diagnosis was 1) mixed personality 
disorder and 2) PTSD not found.  

In the context of the current claim, the veteran has been 
afforded several VA PTSD examinations, neither of which 
produced a diagnosis of PTSD.  A response from the United 
States Armed Forces Center for Research of Unit Records 
(AFCRUR) regarding stressor development is now of record.  
The record also contains outpatient treatment records some of 
which conclude that the veteran has PTSD.  

Under the circumstances, the Board believes that the new 
evidence is so significant that it must be considered in 
order to fairly decide the merits of the claim.  In other 
words, the evidence constitutes new and material evidence, 
and the veteran's claim has therefore been reopened.  It 
bears emphasis, however, that the Court has also stated that 
in determining whether evidence is new and material, the 
credibility of the new evidence is, preliminarily, to be 
presumed.  If the claim is reopened, then, the ultimate 
credibility or weight to be accorded such evidence must be 
determined as a question of fact.  Justus v. Principi, 3 Vet. 
App. 510 (1992).

Service Connection

The Board concludes that discussions in the rating(s), 
statement of the case and other development correspondence 
has informed the appellant of the information and evidence 
needed to substantiate the claim; thus, the VCAA's 
notification requirements have been satisfied.  

As to the duty to assist the claimant, the appellant has not 
identified any relevant treatment (i.e. pertaining to 
treatment of the claimed disability) beyond that for which 
development has already been undertaken.  In addition to 
outpatient treatment, the veteran has been afforded two 
mental examinations by different physicians.  Other 
development has been undertaken as well.  The claimant has 
not referenced any unobtained, obtainable, evidence that 
might aid the claim.  

In this case, the Board finds that VA has done everything 
reasonably possible to assist the claimant.  Therefore, there 
is no indication that additional relevant records exist that 
have not been obtained.  Accordingly, additional development 
for compliance with the new duty to assist requirements is 
not necessary, and the appellant is not prejudiced by the 
Board's decision not to do so.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

According to the law, service connection will be granted if 
it is shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease in 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  "Generally, to prove service connection, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury."  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where 
the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

"In order to prevail on the issue of service connection . . 
. there must be medical evidence of a current disability 
[citation omitted]; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury."  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In adjudicating the claim on the merits, the Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant prevails 
in either event.  However, if the weight of the evidence is 
against the appellant's claim, the claim must be denied.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter, a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is consistent with the circumstances, conditions, 
and hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 U.S.C.A. § 1154(b) (West 1991); 38 
C.F.R. § 3.304(f).

Assuming for the sake of argument, but without deciding, a 
requisite stressor has been demonstrated by the AFCRUR 
correspondence of August 1998.

The Board notes that the claims file demonstrates quite 
definitely that the veteran's discharge from service was for 
a personality disorder, not PTSD or other mental disorder.  
As recently as 1986, PTSD was not present but a personality 
disorder was found.  Personality disorders are not diseases 
or injuries within the meaning of applicable legislation 
providing veteran's compensation benefits.  38 C.F.R. 
§§ 3.303(c), 4.9, 4.127; Beno v. Principi, 3 Vet. App. 439 
(1992).

More recently, the veteran was afforded a VA examination by a 
physician in October 1997.  The examiner documented a 
detailed history, including the fact that the veteran had 
spent 5 years in the 7th grade, at which point he quit 
school.  The veteran acknowledged being AWOL in service in 
Vietnam; he was incarcerated but specifically denied being 
mistreated.  Thought processes were reported as normal.  
There were no hallucinations or delusions.  Mood was normal.  
Sensorium was intact.  After the claims file was reviewed by 
the examiner, it was concluded that the veteran suffered from 
an adjustment disorder and PTSD was specifically not found.

The claims file also contains private and VA treatment 
records.  Such records contain sporadic diagnoses of PTSD.  
Private treatment records from the beginning of 1999 reflect 
a somewhat equivocal diagnosis of PTSD along with the 
suggestion that the veteran follow-up with VA for more 
definitive treatment.  The Board observes that the veteran 
characterized his military service to the private provider as 
the "military 'made me a killing machine' ".  The Board 
observes, however, that such a statement is difficult to 
reconcile with his other report of being AWOL 12 of 15 months 
in Vietnam, as well as his actual record of service, the 
latter of which hardly supports any active combat as is 
implied from such an assertion.  Several VA clinicians, such 
as one in August 2000, have subscribed to the diagnosis of 
PTSD.  Other VA clinicians regard the veteran as presenting a 
complex diagnostic picture with some symptoms consistent with 
PTSD and many that are inconsistent with PTSD. 

The veteran was afforded another VA examination in September 
2000.  The examiner noted inconsistencies in the veteran's 
statements when compared to facts elicited from the record.  
Other inconsistencies were also appreciated.  For example, 
while he professed to being a Mormon with profound 
convictions against killing, he simply brushed aside the idea 
of pursuing conscientious objector status, saying that he 
wanted to help his country.  At this examination, he claimed 
that he was severely mistreated while a prisoner of the US 
military.  The examiner carefully reviewed the claims file 
and conducted a thorough examination of the veteran.  He 
concluded that there was insufficient evidence to support a 
diagnosis of PTSD.  However, the examiner also noted the 
presence of a personality disorder not otherwise specified 
(NOS) on Axis II.  Elements of several personality disorders 
were found to be present, producing significant distress in 
the social and industrial functioning of the veteran.  Global 
Assessment of Functioning (GAF) was reported as 58 and the 
examiner reported that it seems that such a score was 
entirely attributable to the Axis II disorder. 

There is no indication that examiners who have endorsed a 
PTSD diagnosis have carefully reviewed the claims file as did 
those who dispute PTSD.  In seems likely, therefore, that 
those who have endorsed the presence of PTSD have derived 
their opinions based on history as provided by the veteran.  
The record demonstrates, however, that the veteran is an 
unreliable historian and that his credibility, consequently, 
is questionable.  See Elkins v. Brown, 5 Vet. App. 474, 478 
(1993) (rejecting medical opinion as "immaterial" where there 
was no indication that the physician reviewed claimant's 
service medical records or any other relevant documents which 
would have enabled him to form an opinion on service 
connection on an independent basis) (citing Reonal v. Brown, 
5 Vet. App. 458, 460 (1993)); cf. Swann v. Brown, 5 Vet. App. 
229, 233 (1993) (Without a review of the record, an opinion 
on the etiology of the underlying condition can be no better 
than the facts alleged by the veteran).

In this case, the most probative medical evidence is that 
from the September 2000 examination.  It is the most thorough 
and provides a thoughtful consideration of the medical 
evidence obtained by examination together with that in the 
record.  In consideration of the foregoing, the preponderance 
of the evidence is against a diagnosis of PTSD and, 
therefore, the claim cannot be supported.  

In view of the medical evidence of record of the current 
disorder and the absence of any diagnosis of such a condition 
until many years after service and more probative medical 
evidence that the veteran's mental condition does not support 
a diagnosis of PTSD, further development or examination is 
not considered necessary.  The preponderance of the evidence 
is against the veteran's claim.  As such. there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the veteran's claim that would give 
rise to a reasonable doubt in favor of the veteran, the 
benefit-of-the-doubt rule is not applicable, and the appeal 
is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

The veteran's claim of entitlement to service connection for 
PTSD is reopened, and, to this extent, the appeal is granted.

Entitlement to service connection for PTSD is denied. 



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

